DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin (5,052,739).
Irwin discloses a transportable housing system comprising a frame (I) having a front end and a back end, as shown in Figures 1-3.  A housing (B) is positioned on the frame (I) so it can shift relative to the front end and the back end of the frame, as shown in Figure 1 and disclosed on lines 56-64 of column 3.  A fastener (34) is configured to secure the housing (B) in place relative to the frame (I), as shown in Figures 2 and 3.  In reference to claim 2, the frame (I) includes a .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (5,052,739) in view of Eames (2,995,397).
Irwin does not disclose the extendable legs.
Eames teaches providing extendable legs (38) to a housing (10), as shown in Figures 1-8.  Each leg has a horizontal leg receiver (56) attached to the housing (10) to receive a horizontal portion (54) of the extendable leg, as shown in Figure 2.  An extendable end of the horizontal portion (54) extends from one of the horizontal leg receivers (56) away from the housing (10), as shown in Figure 2.  In reference to claim 14, each leg includes a vertical leg receiver (48) attached to the extendable end of the horizontal portion (54) to receive an extendable vertical portion (40), as shown in Figure 2.  In reference to claim 15, each leg includes a first locking mechanism (50) configured to lock its vertical portion (40) relative to the vertical leg receiver (48) and a second locking mechanism (62) configured to lock the horizontal portion (54) relative to the horizontal leg receiver (56), as shown in Figures 2 and 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide extendable legs to the housing of .
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (5,052,739) in view of Pike et al. (US 2013/0305625).
Irwin does not disclose the claimed material.
Pike et al. teaches using ultra-high molecular weight polyurethane (1420) to form a bearing to reduce friction between sliding components of a housing, as disclosed in paragraph [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the friction-reducing members of Irwin from ultra-high molecular weight polyurethane, as taught by Pike et al., as an obvious material choice that provides a low-friction, long-lasting construction for easy use.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (5,052,739) in view of Drake (US 2011/0209418).
Irwin disclose the frame (I) having a front end, a back end, a pair of support structures (4), and wheels attached to the frame, as shown in Figures 1-3.  A lower housing (B) is horizontally shiftable along the support structures (4).  The lower housing has a pair of tabs (24,28) with aligned apertures to receive fastener (34), as shown in Figures 2-4.  The apertures align with the slot of the support structures (4), as shown in Figures 2 and 3.  Fasteners (34) extend through the apertures of the tabs (24,28) and into the slot (12) of the support structure (4) to lock the lower housing in place relative to the frame (I), as shown 
Drake teaches providing a vertically shiftable upper housing (40) to a lower housing (3-5), as shown in Figures 1 and 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vertically shiftable upper housing to the lower housing of Irwin, as taught by Drake, to increase the interior volume of the housing when needed while allowing the housing to occupy a smaller volume during transportation to reduce drag or storage.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Irwin (5,052,739) and Drake (US 2011/0209418) in view of Pike et al. (US 2013/0305625).
Irwin, as modified, does not disclose the claimed material.
Pike et al. teaches using ultra-high molecular weight polyurethane (1420) to form a bearing to reduce friction between sliding components of a housing, as disclosed in paragraph [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the friction-reducing members of Irwin, as modified, from ultra-high molecular weight polyurethane, as taught by Pike et .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        March 9, 2021